t c memo united_states tax_court larry l sather donor et al ’ petitioners v commissioner of internal revenue respondent docket nos filed date l j d and r are brothers l j and d are each married and each married couple has three children r is not married and has no children l j d their wives and r own s-co a family-owned candy distribution business they wanted to pass s-co to the next generation in a way that would have minimal tax ‘cases of the following petitioners are consolidated herewith sandra sather docket no john r sather docket no kathy j sather docket no duane k sather docket no diane r sather docket no duane k sather irrevocable_trust docket no larry l sather irrevocable_trust docket no and john r sather irrevocable_trust docket no -- - consequences l j d and their wives each made transfers of s-co stock to their own children and gifts to each of their nieces and nephews on the same date and in equal amounts the transfers to the nieces and nephews were just under the dollar_figure annual exclusion per donee of sec_2503 i r c and each donor claimed nine annual exclusions three for their children and six for the nieces and nephews after the transfers each niece and nephew was left with the same amount of s-co stock from his and her aunts and uncles on the same date r also made gifts of s-co stock in equal amounts to l j d their wives and his nieces and nephews held under the reciprocal_trust doctrine l and j and their wives k and s are treated as the donors of the stock that each of his or her children ultimately received from his or her aunts and uncles and each donor is entitled to three annual exclusions under sec_2503 i r c r's unilateral gifts have no effect on the reciprocal nature of the gifts by the other donors held further the accuracy-related_penalty under sec_6662 i r c 18s not sustained as to l and j and is sustained as to k and s richard m colombik and mark e menacker for petitioners donna c hansberry for respondent memorandum findings_of_fact and opinion laro judge these cases are before the court consolidated for trial briefing and opinion respondent determined the following deficiencies in gift_tax and accuracy-related_penalties accuracy-related_penalty donor year deficiency sec_6662 a larry l sather dollar_figure dollar_figure larry sandra sather big_number big_number sandra john r sather big_number big_number john kathy j sather big_number big_number kathy duane k sather big_number big_number duane diane r sather big_number big_number diane before trial respondent conceded the deficiencies and accuracy-related_penalties as to petitioners duane and diane due to expiration of the period of limitations respondent also determined the following trusts were liable as transferees for unpaid gift_tax and penalties relating to gifts made by the following donors accuracy-related_penalty transferee donor year deficiency sec_6662 a duane k sather irrevocable_trust diane dollar_figure dollar_figure duane trust larry l sather irrevocable_trust kathy big_number big_number larry trust john r sather irrevocable_trust sandra big_number big_number john trust after concessions by the parties we decide the following issues whether certain gifts of stock in and by larry kathy john sandra and diane in trust for the benefit of their respective nieces and nephews were in substance gifts by each of them to his or her own children we hold they were q4e- whether the larry trust the john trust and the duane trust are liable as transferees for the unpaid gift_tax and penalties owing by kathy sandra and diane we hold they are whether larry kathy john sandra and diane are liable for the accuracy-related_penalty under sec_6662 as determined by respondent we hold larry and john are not and kathy and sandra are section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference sathers inc sathers is a candy distribution business that has been in business since since its inception sathers has been owned directly or indirectly by the sather family for at least the past years neil kaplan kaplan a certified_public_accountant has served as accountant for sathers and nancy bender-keller bender- keller an attorney has been its counsel kaplan worked as an accountant for more than years his experience includes employment at the internal_revenue_service and he was previously a partner in the tax department of deloitte touche - larry john duane and rodney sather rodney are brothers the brothers larry is married to kathy john is married to sandra and duane is married to diane each of the married couples has three children ’ the brothers all received their stock in sathers from their parents who started the company the brothers similarly desired to pass sathers to the family's next generation and in the brothers met with kaplan to discuss how this could be accomplished with minimal tax consequences kaplan conferred with bender-keller and after several discussions between one or more of the brothers and kaplan the following occurred in larry created the larry trust with his three children as beneficiaries and rodney as the trustee john created the john trust with his three children as beneficiaries and rodney as trustee and duane created the duane trust with his three children as beneficiaries and john as the trustee the brothers and their respective wives then made the following transfers of sathers stock on date reported gifts larry and kathy larry transferred to each of his three children into the larry trust shares of sathers stock valued at dollar_figure with respect to any one married couple we refer to the children of the other two couples as the nieces and nephews - - per gift and to each of his six nieces and nephews into the john trust and the duane trust shares of sathers stock valued at dollar_figure per gift kathy transferred to each of her three children into the larry trust shares of sathers stock valued at dollar_figure per gift and to each of her six nieces and nephews into the john trust and the duane trust shares of sathers stock valued at dollar_figure per gift john and sandra john transferred to each of his three children into the john trust shares of sathers stock in trust valued at dollar_figure per gift and to each of his six nieces and nephews into the larry trust and the duane trust shares of sathers stock valued at dollar_figure per gift sandra transferred to each of her three children into the john trust shares of sathers stock in trust valued at dollar_figure per gift and to each of her six nieces and nephews into the larry trust and the duane trust shares of sathers stock valued at dollar_figure per gift duane and diane duane transferred to each of his three children into the duane trust shares of sathers stock valued at dollar_figure per gift and to each of his six nieces and nephews into the - larry trust and the john trust shares of sathers stock valued at dollar_figure per gift diane transferred to each of her three children into the duane trust shares of sathers stock valued at dollar_figure per gift and to each of her six nieces and nephews into the larry trust and the john trust shares of sathers stock valued at dollar_figure per gift larry kathy john sandra duane and diane each filed a separate gift_tax_return for reporting the transfers as gifts each of the donors claimed nine dollar_figure exclusions under sec_2503 and each of the men claimed application of the unified_credit under sec_2010 for the excess_amount over the allowable exclusion none of them reported any gift_tax due for the total value of transfers from each married couple to their nieces and nephews and the total value of property received by each niece and nephew from his or her aunts and uncles are summarized as follows reported value of reported value of stock transferred to stock received from transferors nieces and nephews transferees aunts and uncles larry and kathy dollar_figure nephew dollar_figure nephew big_number nephew big_number big_number john and sandra big_number niece big_number niece big_number nephew big_number big_number duane and diane big_number niece big_number nephew big_number nephew big_number big_number on date the brothers and their respective wives made the following transfers reported gifts larry and kathy larry transferred to each of his three children into the larry trust shares of sathers stock valued at dollar_figure per gift and to each of his six nieces and nephews into the john trust and the duane trust shares of sathers stock valued at dollar_figure per gift kathy transferred to each of her three children into the larry trust shares of sathers stock valued at dollar_figure per gift john and sandra john transferred to each of his three children into the john trust shares of sathers stock valued at dollar_figure per gift and to each of his six nieces and nephews into the larry trust and the duane trust shares of sathers stock valued at dollar_figure per gift sandra transferred to each of her three children into the john trust shares of sathers stock valued at dollar_figure per gift duane and diane duane transferred to each of his three children into the duane trust shares of sathers stock valued at dollar_figure per gift and to each of his six nieces and nephews into the larry trust and the john trust shares of sathers stock - valued at dollar_figure per gift diane transferred to each of her three children into the duane trust shares of sathers stock valued at dollar_figure per gift larry kathy john sandra duane and diane each filed a gift_tax_return wherein they reported these transfers as gifts and each married couple elected to have all the gifts made by them treated as made one-half by each of them for gift_tax purposes see sec_2513 after application of the dollar_figure exclusion per donee nine claimed by each donee none of the donors paid any gift_tax the total value of transfers from each married couple to their nieces and nephews and the total value of property received by each niece and nephew are summarized as follows reported value of reported value of stock transferred to stock received from transferors nieces and nephews transferees aunts and uncles larry and kathy dollar_figure nephew dollar_figure nephew big_number nephew big_number big_number john and sandra big_number niece big_number niece big_number nephew big_number big_number duane and diane big_number niece big_number nephew big_number nephew big_number big_number on date and date rodney made gifts of sathers stock to each of his nine nieces and nephews in equal amounts and to larry kathy john sandra duane and diane in -- - equal amounts each of the gifts was worth less than dollar_figure and rodney paid no gift_tax none of the brothers have any background in accounting or tax kaplan advised the brothers to make the transfers and advised them that these transfers would be nontaxable gifts none of the brothers' wives ever met with kaplan and he never advised the wives kaplan prepared all gift_tax returns at issue respondent's determinations gift_tax liability respondent determined that the date transfers by larry kathy john and sandra to their respective nieces and nephews in trust were in substance gifts made by each donee to his or her own children in trust consequently respondent determined that each donee was entitled to only three the number of children each donee has exemptions under sec_2503 respondent disallowed six of the exemptions claimed by larry kathy john and sandra on their gift_tax returns relating to the transfers to the nieces and nephews respondent also determined that larry kathy john and sandra were liable for the accuracy-related_penalty under sec_6662 donee liability by notice of transferee_liability to the larry trust the john trust and the duane trust respondent determined the date transfers of sathers stock by kathy sandra and diane to each of their respective nieces and nephews in trust - li - were in substance transfers to each of their own children in trust respondent determined kathy sandra and diane were each entitled to three exemptions under sec_2503 and respondent disallowed the six exemptions claimed regarding transfers to the nieces and nephews consequently respondent determined that the larry trust the john trust and the duane trust were as the recipients of the transferred property liable as transferees for the unpaid gift_tax liability of kathy sandra and diane opinion we must peel away the veil of cross-transfers to seek out the economic_substance of the foregoing series of transfers petitioners bear the burden of disproving respondent's determination as to the tax deficiencies and accuracy-related_penalties see rule a 290_us_111 respondent bears the burden of proving the elements for transferee_liability see sec_6902 sec_2501 imposes a tax on the transfer of property by gift and sec_2511 provides that the tax imposed by sec_2501 shall apply whether the gift is direct or indirect sec_2503 excludes from the definition of taxable_gifts the first dollar_figure of gifts to any person during as to the underlying liability respondent has never issued a notice_of_deficiency to any of the related donors namely kathy sandra and diane the year the simultaneous circuitous transfers of identical property to the various nieces and nephews constitute gifts by the transferors to their own children see eg furst v commissioner tcmemo_1962_221 petitioners’ attempt to manufacture exclusions under a taxing statute that reaches both direct and indirect gifts is unavailing we are led to the inescapable conclusion that the form in which the transfers were cast ie gifts to the nieces and nephews had no purpose aside from the tax benefits petitioners sought by way of inflating their exclusion amounts the substance and purpose of the series of transfers was for each married couple to give to their own children their sathers stock after the transfers each child was left in the same economic position as he or she would have been in had the parents given the stock directly to him or her each niece and nephew received an identical amount of stock from his or her aunts and uncles and was left in the same economic position in relation to the others this was not a coincidence but rather was the result of a plan among the donors to give gifts to their own children in a form that would avoid taxes we hold the number of exclusions under sec_2503 is limited by the number of children in each petitioner's family our conclusion is supported by the doctrine_of economic_substance as embodied in the reciprocal_trust doctrine in 395_us_316 the decedent created a_trust for the benefit of his wife and at the same time his wife created a_trust of equal value for his benefit the trusts had identical terms granting the other spouse a life_estate with the remainder to their children the supreme court applied the reciprocal_trust doctrine which requires that where two settlors simultaneously create trusts with the same provisions and with similar_property for the benefit of each other each settlor will be considered the creator of the trust that is in form created by the other see id the supreme court clarified that subjective intent of the settlors is irrelevant and held the doctrine applies if the two trusts are interrelated and leave the settlors in approximately the same economic position as they would have been in had they created trusts naming themselves as beneficiaries see id 69_tc_32 this court and other courts have applied the principles of the reciprocal_trust doctrine to gift_tax cases under facts similar to those of this case see eg 493_f2d_1225 4th cir furst v commissioner supra and we apply those principles herein the gifts to the nieces and nephews are interrelated they are identical in type and amount and were executed at the same time indeed the gifts were all part of a plan designed and carried out by petitioners as a group it is clear that the purpose of the plan was for each married couple to benefit their own children it is also clear that the gifts in trust left each beneficiary the nieces and nephews to the extent of mutual value in the same position as they would have been in had their parents given the property directly to them in relation to one another the nieces and nephews all were left in the same economic position the fact that petitioners routed the gifts to their own children through their nieces and nephews is immaterial and we ignore that routing for tax purposes we sustain respondent's determinations of gift_tax for relating to larry kathy john and sandra for the same reasons we also agree with respondent that kathy sandra and diane are each entitled to only three exclusion amounts under sec_2503 on their respective gift_tax returns for petitioners argue that the entire series of transactions should be respected for tax purposes because rodney gave property on the same dates in and and he received nothing in return petitioners argue that application of the step- transaction doctrine mandates this result that doctrine requires that interrelated yet formally distinct steps in an integrated transaction may not be considered independently of the overall transaction see 489_us_726 when the step-transaction doctrine is applied separate steps of a transaction are collapsed into one taxable_event if the steps of the series are really prearranged parts of a single transaction see id penrod v commissioner t c -- - as we understand it petitioners' argument is that all transfers by larry kathy john sandra duane diane and rodney in each year were really separate steps of a single transaction therefore petitioners argue the transaction must be viewed and taxed as a whole and rodney's participation destroys the reciprocal nature of the entire transaction because he received nothing in return for his gifts to the extent petitioners suggest that rodney's unilateral gift giving somehow validates the entire transaction and destroys the reciprocal nature of the gifts we disagree rodney is a separate taxpayer whose gifts have not been challenged that his gifts may have passed scrutiny does not dictate the result as to the other taxpayers rodney's participation in the gift giving in no way lends economic reality to the form in which the other donors structured the transfers and his participation does not immunize the guestioned transfers from application of the doctrine_of economic_substance or the reciprocal_trust doctrine this leaves the issue of whether the larry trust the john trust and the duane trust are liable as transferees for the unpaid gift_tax and additions to tax of kathy sandra and diane respectively the second sentence of sec_6324 provides sec_6324 special liens for estate_and_gift_taxes b lien for gift_tax -- unless the gift_tax imposed by chapter is sooner paid in full or becomes unenforceable by reason of lapse of time such tax continued - that if the gift_tax is not paid when due the donee is personally liable for the gift_tax to the extent of the value_of_the_gift see 147_f2d_186 8th cir affg a memorandum opinion of this court o'neal v commissi102_tc_666 sec_6324 imposes liability at law upon a donee see o'neal v commissioner supra 1_tc_798 construing the predecessor to sec_6324 affd 141_f2d_36 7th cir respondent did not in this case and is not required to first assert deficiencies against the donors or take other steps to collect from the donors see mississippi valley trust co v commissioner supra pincite o'neal v commissioner supra likewise there is no requirement under sec_6324 that the period of limitations on assessment of tax against the donor be open at the time the notice of transferee_liability is issued to the donee if the tax is not paid when due the donee is personally liable for the tax to the extent of the gift under sec_6324 see o'neal v commissioner supra pincite continued shall be a lien upon all gifts made during the period for which the return was filed for years from the date the gifts are made if the tax is not paid when due the donee of any gift shall be personally liable for such tax to the extent of the value of such gift xk the parties stipulated that the gift_tax due from kathy sandra and diane is not paid all elements necessary for the imposition of liability under sec_6324 are satisfied and we hold the larry trust the john trust and the duane trust are liable as transferees for the unpaid gift_tax and penalties of kathy sandra and diane respectively as to the accuracy-related_penalties we first turn to whether larry kathy john and sandra are liable for the amounts sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioners will avoid this penalty if the record shows that they were not negligent l e they made a reasonable attempt to comply with the provisions of the internal_revenue_code and they were not careless reckless or in intentional disregard of rules or regulations see sec_6662 942_f2d_444 7th cir affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the accuracy-related_penalty of section our discussion on the accuracy-related_penalty is set forth below - - is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 such a determination is made by taking into account all facts and circumstances including whether the taxpayer relied reasonably on a professional tax adviser see sec_1_6664-4 b income_tax regs larry and john seek relief from the penalty by arguing they relied reasonably on advice from kaplan reasonable reliance on the advice of counsel or a qualified accountant can in certain circumstances be a defense to the accuracy-related_penalty for negligence see eg 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 86_tc_492 affd 864_f2d_1521 10th cir 59_tc_473 conlorez corp v commissioner 7t c in those cases the taxpayer must establish the adviser had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see ellwest stereo theatres v commissioner tcmemo_1995_610 in the instant case larry and john have used the accounting services of kaplan for over years and have always relied on kaplan with respect to tax matters kaplan prepared all returns at issue and testified he is knowledgeable on taxes and that he advised the brothers to make the reciprocal transfers respondent's counsel asked no questions on cross-examination the record demonstrates that the brothers relied on that advice and we conclude that reliance was reasonable under the circumstances we hold that larry and john are not liable for the accuracy-related_penalty as to kathy and sandra however we find no such reliance their gift_tax returns were separate from their husbands' and we must look to whether they exercised due care or whether reasonable_cause existed as to their returns neither kathy nor sandra appeared for trial and there is no evidence in this record as to what steps they took to ensure their returns were proper although all of the brothers testified at trial none of them mentioned kathy or sandra in their testimony and there was no suggestion that the brothers conveyed to kathy and sandra what transpired at any of the meetings with kaplan we are unable to find on this record that either kathy or sandra relied on the advice of kaplan or any other professional we sustain respondent's determinations as to kathy and sandra respondent also determined in the notices of transferee_liability for that kathy sandra and diane are liable for on brief petitioners' requested findings_of_fact on the issue of reasonable reliance relate only to the four brothers and there is no mention of any reliance by kathy or sandra - - the accuracy-related_penalty on this record there is similarly no evidence that reasonable_cause existed or that they were not negligent when they filed their respective gift_tax returns accordingly we sustain respondent's determinations against the transferees the larry trust the john trust and the duane trust as to kathy sandra and diane's liability for the accuracy-related_penalty in reaching our holdings herein we have carefully considered all arguments made by the parties for a contrary result and to the extent not discussed herein find those arguments irrelevant or without merit to reflect the foregoing decisions will be entered for respondent with respect to the deficiencies and for petitioners with respect to the penalties in docket nos and decisions will be entered for respondent in docket nos and decisions will be entered for petitioners in docket nos and
